OPINION — AG — ** OKLAHOMA INDUSTRIAL FINANCE AUTHORITY — OIL AND FIELD PIPE SUPPLY COMPANY AS INDUSTRIAL  OR MANUFACTURING ENTERPRISE — " INDUSTRIAL DEVELOPMENT PROJECT " — DEFINED ** AN OIL FIELD PIPE SUPPLY COMPANY WHICH MODIFIES A PORTION OF ITS STOCK BY CUTTING BEVELING, THREADING, POLISHING AND INSTALLING COUPLING AND COLLARS ON PIPE IN ORDER TO SELL SAME DOES NOT QUALIFY AS AN INDUSTRIAL OR MANUFACTURING ENTERPRISE WITHIN THE DEFINITION OF " INDUSTRIAL DEVELOPMENT PROJECT " AS DEFINED IN 74 Ohio St. 1971 853 [74-853](F) CITE: 74 Ohio St. 1971 851 [74-851], 74 Ohio St. 1971 855 [74-855], 74 Ohio St. 1971 878 [74-878], OPINION NO. 67-400 (MIKE D. MARTIN)